Citation Nr: 1229045	
Decision Date: 08/23/12    Archive Date: 08/30/12

DOCKET NO.  04-43 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence had been received to reopen a claim for service connection for organic bowel syndrome.

2.  Whether new and material evidence had been received to reopen a claim for service connection for hypothyroidism as a residual of treatment for hyperthyroidism.

3.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Veteran and Friend


ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to June 1991.  The Veteran also had six years and three months of prior active duty service.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2004 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Custody of the case was subsequently transferred to the VA RO in St. Petersburg, Florida.  In May 2007, the Veteran and L. V. testified at a hearing before the undersigned.  In September 2007 and October 2010 the Board remanded the appeal for additional development.

In December 2009 and January 2010, the Veteran requested another hearing before a Veterans' Law Judge, in this instance, sitting at the Central Office in Washington, DC. In this regard, controlling laws and regulations afford a claimant only one Veterans' Law Judge (VLJ) hearing in connection with an appeal to the Board when all the issues on appeal have already been addressed at a VLJ hearing.  See 38 C.F.R. § 20.700, 20.702, 20.704 (2011).  Therefore, because all of the issues on appeal were addressed at his May 2007 VLJ hearing, the Board finds that the Veteran is not entitled to another VLJ hearing.

At the Veteran's May 2007 hearing before the undersigned he raised the following claims:  an application to reopen a claim of service connection for hyperthyroidism and a claim that the January 1993 rating decision that denied service connection for organic bowel syndrome was not final.  The Board's earlier September 2007 and October 2010 remands both noted that these claims are inextricably intertwined with the current applications to reopen the claims of service connection for organic bowel syndrome and hypothyroidism as a residual of treatment for hyperthyroidism and directed the AOJ to adjudicate these claims before readjudicating the applications to reopen the claims of service connection for organic bowel syndrome and hypothyroidism as a residual of treatment for hyperthyroidism.  However, this adjudication was not carried out by the AOJ.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Therefore, the issues of entitlement to reopen a claim of service connection for hyperthyroidism and the claim that the January 1993 rating decision that denied service connection for organic bowel syndrome was not final have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

While the Board regrets further delay, after review of the record, the Board finds that a remand for further development is warranted with respect to the issues of whether new and material evidence had been received to reopen a claim for service connection for organic bowel syndrome, whether new and material evidence had been received to reopen a claim for service connection for hypothyroidism as a residual of treatment for hyperthyroidism, and entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).

As noted above, a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board notes that the above stated issues were previously remanded in order for the RO to adjudicate additional claims that needed to be adjudicated before the above stated claims could be addressed.  

As to the applications to reopen the claims of service connection for organic bowel syndrome and hypothyroidism as a residual of treatment for hyperthyroidism, as noted in the September 2007 and October 2010 remands as well as the introduction above, these issues are inextricably intertwined with the Veteran's application to reopen a claim of service connection for hyperthyroidism and the claim that the January 1993 rating decision that denied service connection for organic bowel syndrome was not final.  However, despite the fact that both the September 2007 remand and the October 2010 remand directed the AOJ to adjudicate these claims before readjudicating the applications to reopen the claims of service connection for organic bowel syndrome and hypothyroidism as a residual of treatment for hyperthyroidism, this adjudication was not carried out.  

Therefore, VA adjudication of the applications to reopen the claims of service connection for organic bowel syndrome and hypothyroidism as a residual of treatment for hyperthyroidism must be placed on hold until the AOJ adjudicates the Veteran's application to reopen a claim of service connection for hyperthyroidism and the claim that the January 1993 rating decision that denied service connection for organic bowel syndrome was not final.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).

The Board notes that the RO must issue a rating decision that adjudicates the issues of the Veteran's application to reopen a claim of service connection for hyperthyroidism and the claim that the January 1993 rating decision that denied service connection for organic bowel syndrome was not final.  In this regard, the Board notes 38 C.F.R. § 19.31 (2011), which states that "in no case will a Supplemental Statement of the Case be used to announce decisions by the agency of original jurisdiction on issues not previously addressed in the Statement of the Case, or to respond to a notice of disagreement on newly appealed issues that were not addressed in the Statement of the Case."  See 38 C.F.R. § 19.31.  As the issues of the Veteran's application to reopen a claim of service connection for hyperthyroidism and the claim that the January 1993 rating decision that denied service connection for organic bowel syndrome was not final have not been previously adjudicated by the AMC/RO, the Board finds that a rating decision must be provided with regard to these issues.  If the Veteran's application to reopen a claim of service connection for hyperthyroidism and/or the claim that the January 1993 rating decision that denied service connection for organic bowel syndrome was not final, is denied, then after the time to perfect an appeal as to the denied claim(s) has run the AMC/RO should readjudicate the applications to reopen the claims of service connection for organic bowel syndrome and hypothyroidism as a residual of treatment for hyperthyroidism.

Likewise, as to the claim for a TDIU the Board finds that adjudication of this claim is inextricably intertwined with the as yet to be adjudicated claims outlined above. Therefore, the Board also finds that adjudication of the TDIU claim must also be placed on hold until the AOJ adjudicates the above claims.  Id.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO in a rating decision must adjudicate the Veteran's application to reopen a claim of service connection for hyperthyroidism and the claim that the January 1993 rating decision that denied service connection for organic bowel syndrome was not final.

2.  If the Veteran's application to reopen a claim of service connection for hyperthyroidism and/or the claim that the January 1993 rating decision that denied service connection for organic bowel syndrome was not final, is denied, then after the time to perfect an appeal as to the denied claim has run the AMC/RO should readjudicate the applications to reopen the claims of service connection for organic bowel syndrome and hypothyroidism as a residual of treatment for hyperthyroidism as well as the claim for a TDIU.

3.  If the applications to reopen the claims of service connection for organic bowel syndrome and hypothyroidism as a residual of treatment for hyperthyroidism and/or the claim for a TDIU are denied, the AMC/RO should issue the Veteran a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence received and any evidence not received, and all applicable laws and regulations considered pertinent to the issues currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.  
   
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



